Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office Action, Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in processing this application.

Claim Objections
Claim 17 is objected to because of the following informalities: claim 17, a method claim, is cited as being dependent from claim 15, an apparatus claim. Examiner believes this is in error and that applicants meant for claim 17 to be dependent from independent claim 16.  For purposes of this examination, Examiner will interpret claim 17 to depend from independent claim 16.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-9 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murthy (US 2017/0051183).

In reference to claim 1, Murthy teaches a device for use with a touch-enabled surface (Murthy, pg. 4, par. 39, barrier for use with a touch screen),
the device comprising: a first layer having a first set of characteristics (Murthy, Fig. 1, layer 1, barrier strip with upward facing adhesive side);
a second layer having a second set of characteristics wherein at least one or more characteristics differ from that of the first layer (Murthy, Fig. 1, layer 3, barrier strip with dual adhesive sides);
an attachment device configured to combine the first and second layers about an outer periphery (Murthy, Fig. 1, adhesive around outer periphery of first and second layers; pg. 5, par. 49, adhesive on first and second layers).



Claim 8 is rejected as being dependent on rejected claim 7 as discussed above and further, Murthy teaches wherein the third layer provides thickness and padding to the device (Murthy, Fig. 1, middle layer 2; pg. 5, par. 49, middle layer, paper providing thickness and padding). 

Claim 9 is rejected as being dependent on rejected claim 8 as discussed above and further, Murthy teaches wherein the thickness and padding provide additional grip of the device to a user and improve movement of the device along the touchscreen with movement of the user (Murthy, Fig. 1, middle layer 2; pg. 5, par. 49, middle layer, paper providing thickness and padding, allowing for better handling by a user). 

Claim 15 is rejected as being dependent on rejected claim 1 as discussed above and further, Murthy teaches wherein the device is configured to be folded and retain its original characteristics when the device is unfolded (Murthy, Fig. 1, layer 1, barrier strip 

In reference to claim 16, Murthy teaches a method of writing or drawing on a touchscreen of a computing device (Murthy, pg. 4, par. 39, barrier for use with a touch screen),
the method comprising: providing a device configured to slide along a surface of the touchscreen; placing the device on the surface of the touchscreen; resting a hand on a top layer of the device (Murthy, Fig. 1, barrier strip; pg. 1, par. 5, barrier for regions of a hand or palm; pg. 4, par. 39, barrier to be placed on a touchscreen);
and writing or drawing on the touchscreen using a stylus, finger, or electronic pen, wherein when the hand moves the device moves with the hand and slides along the surface of the touchscreen (Murthy, Fig. 1, barrier strip; pg. 1, par. 5, barrier for regions of a hand or palm; pg. 4, par. 39, barrier to be placed on a touchscreen allowing use of a finger or other touchscreen input device)

Claim 17 is rejected as being dependent on rejected claim 16 as discussed above and further, Murthy teaches wherein the device comprises a first layer, a second layer, and an attachment device configured to combine the first and second layers about an outer periphery and at a second internal portion (Murthy, Fig. 1, layer 1, barrier 
  
Claim 18 is rejected as being dependent on rejected claim 16 as discussed above and further, Murthy teaches wherein the first layer is configured to grip on the hand (Murthy, Fig. 1, barrier strip; pg. 1, par. 5, barrier for regions of a hand or palm to rest on or slide on, therefore gripping a hand).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Murthy (US 2017/0051183).

Claim 2 is rejected as being dependent on rejected claim 1 as discussed above and further,  Murthy however fails to expressly teach wherein the first layer characteristics includes foldable, washable, lightweight, durable, and grippable for a portion of a user's hand. 
Murthy however teaches a paper base or appropriate material, paper base being inherently foldable, washable by wiping clean, lightweight, durable and grippable by a user’s hand.
It would have been obvious to one having ordinary skill in the art, that the paper base layers of Murthy are inherently foldable, washable by wiping clean, lightweight, durable and grippable by a user’s hand, in the context of Murthy.
As one of ordinary skill in the art would appreciate, the suggestion/motivation would be the inherent properties of a paper base item, as is well known in the art.

Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Murthy (US 2017/0051183) in view of Vavrunek (US 2017/0020255).


Vavrunek discloses a cleaning a touchscreen, analogous in art with that of Murthy, wherein a layer comprises a microfiber suede or a suede leather (Vavrunek, pg. 3, par. 51, micro-suede layer).
It would have been obvious to one having ordinary skill in the art, wherein a layer comprises a microfiber suede or a suede leather, as taught by Vavrunek.
As one of ordinary skill in the art would appreciate, the suggestion/motivation would be combining the prior art elements wherein a layer comprises a microfiber suede or a suede leather, of Vavrunek, with the layers of Murthy, according to known methods to yield predictable results, namely, micro-suede material for cleaning touchscreen surfaces.

Claim 4 is rejected as being dependent on rejected claim 1 as discussed above and further, Murthy however fails to expressly teach wherein the second layer characteristics includes foldable, collect dirt from the touchscreen, washable, lightweight, durable, and slip on the touchscreen. 
Vavrunek discloses a cleaning a touchscreen, analogous in art with that of Murthy, wherein a layer characteristics includes foldable, collect dirt from the 
It would have been obvious to one having ordinary skill in the art, wherein a layer characteristics includes foldable, collect dirt from the touchscreen, washable, lightweight, durable, and slip on a touchscreen, as taught by Vavrunek.
As one of ordinary skill in the art would appreciate, the suggestion/motivation would be combining the prior art elements wherein a layer characteristics includes foldable, collect dirt from the touchscreen, washable, lightweight, durable, and slip on a touchscreen, of Vavrunek, with the layers of Murthy, according to known methods to yield predictable results, namely, material for cleaning touchscreen surfaces.

Claim 6 is rejected as being dependent on rejected claim 1 as discussed above and further, Murthy however fails to expressly teach wherein the second layer comprises a woven material that collects containments when the device moves along a surface of the touchscreen. 
Vavrunek discloses a cleaning a touchscreen, analogous in art with that of Murthy, wherein a layer comprises a woven material that collects containments when a device moves along a surface of a touchscreen (Vavrunek, pg. 3, pars. 51, 52 cleaning sleeve, of a woven fabric).

As one of ordinary skill in the art would appreciate, the suggestion/motivation would be combining the prior art elements wherein a layer comprises a woven material that collects containments when a device moves along a surface of a touchscreen, of Vavrunek, with the layers of Murthy, according to known methods to yield predictable results, namely, material for cleaning touchscreen surfaces.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Murthy (US 2017/0051183) in view of Klausner et al. (US 2014/0165262).

Claim 5 is rejected as being dependent on rejected claim 1 as discussed above and further, Murthy however fails to expressly teach wherein the second layer comprises an elastane blend. 
Klausner discloses a touchscreen hand covering, analogous in art with that of Murthy, wherein a layer comprises an elastane blend (Klausner, pgs. 2-3, material may include elastane fiber).
It would have been obvious to one having ordinary skill in the art, wherein a layer comprises an elastane blend, as taught by Klausner.
.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Murthy (US 2017/0051183) in view of Casali (US 2017/0172216)

Claim 10 is rejected as being dependent on rejected claim 1 as discussed above and further, Murthy however fails to expressly teach wherein the attachment device comprises stitching the layers together.
Casali discloses a cleaning material, analogous in art with that of Murthy, wherein an attachment device comprises stitching the layers together (Casali, pg. 3, par. 43, material for wiping/cleaning is stitched together).
It would have been obvious to one having ordinary skill in the art, wherein an attachment device comprises stitching the layers together, as taught by Casali.
As one of ordinary skill in the art would appreciate, the suggestion/motivation would be combining the prior art elements wherein an attachment device comprises stitching the layers together, of Casali, with the layers of Murthy, according to known methods to yield predictable results, namely, material for use with cleaning a surface.

Claim 11 is rejected as being dependent on rejected claim 10 as discussed above and further, the touchscreen of Murthy as modified teaches wherein the stitching is configured to help the device slide (Casali, pg. 3, par. 43, material for wiping/cleaning is stitched together and the stitching helps slide, as Applicants instant specification, paragraph 32, states that stitching provides an additional surface that helps slide).

Claim 12 is rejected as being dependent on rejected claim 10 as discussed above and further, Murthy as modified teaches wherein the stitching comprises a thread (Casali, pg. 3, pars. 43, 44,  material for wiping/cleaning is stitched together with thread).

Claims 13, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murthy (US 2017/0051183) in view of Bates (US 2019/0321867),

Claim 13 is rejected as being dependent on rejected claim 1 as discussed above and further, Murthy however fails to expressly teach further comprising a third layer (Murthy, Fig. 1, middle layer 2; pg. 5, par. 49, middle layer, colored paper). 
Murthy however fails to expressly teach a fourth layer disposed between the first and second layers. 

It would have been obvious to one having ordinary skill in the art, to comprise a fourth layer disposed between first and second layers, as taught by Bates.
As one of ordinary skill in the art would appreciate, the suggestion/motivation would be combining the prior art elements comprising a fourth layer disposed between first and second layers, of Bates, with the layers of Murthy, according to known methods to yield predictable results, namely, a layer for a softer, cushioning feel).

Claim 14 is rejected as being dependent on rejected claim 13 as discussed above and further, Murthy as modified teaches wherein the third layer and the fourth layer provide thickness and padding to the device (Murthy, Fig. 1, middle/third layer; pg. 5, par. 49, middle layer, paper providing thickness and padding; and fourth layer, Bates, Fig. 3; pg. 8, par. 71, additional layer added for thickness/cushioning).

Claim 19 is rejected as being dependent on rejected claim 17 as discussed above and further, Murthy however fails to expressly teach wherein the second layer is configured to clean the surface of the touchscreen when the device moves along the surface of the touchscreen. 

It would have been obvious to one having ordinary skill in the art, wherein a layer is configured to clean a surface when the device moves along the surface, as taught by Bates.
As one of ordinary skill in the art would appreciate, the suggestion/motivation would be combining the prior art elements wherein a layer is configured to clean a surface when the device moves along the surface, of Bates, with the layers of Murthy, according to known methods to yield predictable results, namely, an electronic device cleaning pad.

In reference to claim 20, Murthy teaches a method of writing or drawing on a touchscreen of a computing device (Murthy, pg. 4, par. 39, barrier for use with a touch screen), 
the method comprising: providing a device having a first layer having a first set of characteristics; a second layer having a second set of characteristics wherein at least one or more characteristics differ from that of the first layer; an attachment device configured to combine the first and second layers about an outer periphery, wherein the second layer is configured to slide along a surface of the touchscreen (Murthy, Fig. 1, layer 1, barrier strip with upward facing adhesive side; layer 3, barrier strip with dual 
placing the device on the surface of the touchscreen; resting a hand on the first layer of the device; writing or drawing on the touchscreen using a stylus, finger, or electronic pen; and moving the hand, wherein when the hand moves the device moves with the hand and slides along the surface of the touchscreen (Murthy, Fig. 1, barrier strip; pg. 1, par. 5, barrier for regions of a hand or palm; pg. 4, par. 39, barrier to be placed on a touchscreen allowing use of a finger or other touchscreen input device).
Murthy however fails to expressly teach the device cleans the surface of the touchscreen as the device moves along the surface of the touchscreen.
Bates discloses an electronic device protection material, analogous in art with that of Murthy, wherein a layer is configured to clean a surface when the device moves along the surface (Bates, Fig. 4A; pgs. 1-2, par. 18, cleaning device).
It would have been obvious to one having ordinary skill in the art, wherein a layer is configured to clean a surface when the device moves along the surface, as taught by Bates.
As one of ordinary skill in the art would appreciate, the suggestion/motivation would be combining the prior art elements wherein a layer is configured to clean a surface when the device moves along the surface, of Bates, with the layers of Murthy, according to known methods to yield predictable results, namely, an electronic device cleaning pad.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES V HICKS whose telephone number is (571)270-7535. The examiner can normally be reached on Monday-Friday from 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/CHARLES V HICKS/
            Primary Examiner, Art Unit 2624